Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §101
35 U.S.C, 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “a cargo management system, comprising: a sensor system adapted to detect an item of cargo located on the vehicle; and a control module in electronic communication with the sensor system and configured to estimate a distance the item of cargo extends beyond a perimeter of the vehicle and compare the estimate distance with a cargo-related regulation to confirm compliance of the item of cargo with the cargo-related regulation.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a system having a control module that is configured to carry out a number of tasks, therefore, is a directed to an apparatus which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception, In this case, the claim recites the limitation of “estimate a distance the item of cargo extends beyond a perimeter of the vehicle and compare the estimated distance with a cargo-related regulation to confirm compliance of the item of cargo with the cargo-related regulation,” which is the concept of an abstract idea of a mental process. The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For instance, a vehicle driver can be able to estimate an item of cargo that extends beyond the perimeter of his/her vehicle and determine if the item of cargo extends beyond a limit.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  The claim also recites the feature of “detecting an item of cargo related on the vehicle,” wherein the feature of “an item of cargo” is recited at a high level of generality because “an item of cargo” is generally a load, a material, a good, etc. carried by a vehicle.  For that reasons, the feature of “detecting an item of cargo related on the vehicle” amounts to merely observing a protrusion of the carried item, which is considered as an insignificant extra-solution activity.  
The claim further recites additional elements, such as “sensor,” and “control module.”   However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Claims 2-12 include additional elements.  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  These additional elements cannot integrate a judicial exception into a practical application.  Claims 2-12 are ineligible.
Claim 13 recites “a method, comprising: estimating, via a control module of a vehicle cargo management system, a distance an item of cargo extends beyond a perimeter of a vehicle; and comparing, via the control module, the distance the item of cargo extends beyond the perimeter of the vehicle with a cargo-related regulation.”
The claim falls within one of the four statutory categories of invention since the claim is directed to a method with a series of steps, therefore, is a directed to a method which is a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception, In this case, the claim recites the limitation of “estimating a distance an item of cargo extends beyond a perimeter of the vehicle, and comparing the distance the item of cargo extends beyond the perimeter of the vehicle with a cargo-related regulation,” which is the concept of an abstract idea of a mental process. The claim is directed to the judicial exception of an abstract idea of a mental process because the claim is directed to the activity that can be carried in mind of a person.  For instance, a vehicle driver can be able to estimate an item of cargo that extends beyond the perimeter of his/her vehicle and determine if the item of cargo extends beyond a limit.  This mental process can be carried out in one person’s mind without a need of a computer or a machine.  
The claim further recites additional element, “control module.”   However, this additional element is well-understood, routine, and conventional activity in the relevant field.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer.  Viewed as a whole, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Claims 14-20 include additional elements.  However, these additional elements cannot integrate the abstract idea into a practical application.  Claims 14-20 are ineligible.
Invitation to Participate in DSMER Pilot Program 
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-mattereligibility-response. Applicant has two choices with respect to this invitation: (1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subjectmatter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program. (2) Applicant may decline to participate in the pilot program.  No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (herein after “Chan”) (US 9,488,482 B2).
Regarding claims 1, and 13, Chan teaches systems and methods for adjusting a contour of a vehicle based on a protrusion.  The system (100) includes a sensor system (104) that is configured to detect/sense information related to the cargo’s position; wherein the system (100) further includes a processing circuit (102) that analyzes the sensor data to determine protruding cargo based on the sensor data (see column 5 through column 6, line 50-67); after the protruding cargo is detected, the system (100) analyzes and compares the details of the protrusion to the size limit information (e.g., tunnel height, bridge width, street width, etc.) to determine the susceptibility of the vehicle to the size limit (see column 7 through column 8, line 56 to line 67).
Regarding claim 2, Chan teaches that the sensor system (104) includes a plurality of sensors and a plurality of cameras (column 6, lines 3-25).
Regarding claim 3, Chan teaches that the sensor system (104) includes at least one of: a front camera, a rear camera, a side camera, an ultrasonic sensor, a radar, or combination thereof (column 6, lines 3-25).

Regarding claims 4 and 5, Chan teaches that the sensor system (104) include all sensing components necessary for sensing protruding cargo.  The sensor system (104) may be radar sensors, and a camera (column 6, lines 3-25).
Regarding claim 6, Chan teaches that the processing circuit (102) receives data related to protrusions from an external device, such as from a navigation system, from a database, from a user input device (column 9, lines 37-60; column 10, lines 41-67).  The processing circuit (102)/the processing circuit (200) is configured to interface with communication components (e.g., USB interface, a Wi-Fi interface, Ethernet interface, etc.)
Regarding claim 7, Chan teaches that the sensors (104) includes a GPS sensor configured to provide a geospatial location (column 9, lines 5-36), wherein the processing circuit (102) is configured to determine that the size limit information is based on a current location of the car or a projected location or route.
Regarding claim 8, Chan teaches that the processing circuit (102) is configured to detect a positional change of the item of cargo (e.g., occupant’s position, or other cargo’s position) during motion and/or stopping of the vehicle (column 5, lines 50-67; column 8, lines 16-44; column 10, lines 6-40).
Regarding claims 9, and 11, Chan teaches that the system (100) is configured to command an alert in response to detecting the potential change of the item of cargo (column 6, lines 3-25, the system (100) includes feedback device (106) for providing a warning related to protruding cargo.)
Regarding claim 10, Chan teaches a cargo tagging device (e.g., RFID tag) secured to the item of cargo and including a wireless device (e.g., RFID sensor) that is detectable by the processing circuit (102) (column 7, lines 56-66).
Regarding claim 12, Chan teaches that the alert is an audible alert, a message displayed on a human interface of the vehicle, a message displayed on a personal electronic device of an operator of the vehicle, or a message displayed on a computer of an administrator of the vehicle (column 18, lines 1-15).
Regarding claim 14, Chan teaches that the system (100) is configured to command an alert in response to detecting the potential change of the item of cargo (column 6, lines 3-25, the system (100) includes feedback device (106) for providing a warning related to protruding cargo.)
Regarding claim 15, Chang teaches that the system (100) includes a processing circuit (102) that analyzes the sensor data to determine protruding cargo based on the sensor data (see column 5 through column 6, line 50-67);
Regarding claim 16, Chang teaches that the sensor input includes an image of the item of cargo captured by a camera (column 6, lines 3-25).
Regarding claim 17, Chang teaches that the sensor input includes data concerning the item of cargo captured by a radar sensor (column 6, lines 3-25).
Regarding claim 18, Chan teaches that the processing circuit (102) is configured to detect a positional change of the item of cargo (e.g., occupant’s position, or other cargo’s position) during motion and/or stopping of the vehicle (column 5, lines 50-67; column 8, lines 16-44; column 10, lines 6-40).

Regarding claim 19, Chan teaches that the system (100) is configured to command an alert in response to detecting the potential change of the item of cargo (column 6, lines 3-25, the system (100) includes the feedback device (106) for providing a warning related to protruding cargo.)
Regarding claim 20, Chan further teaches a cargo tagging device (e.g., RFID tag) secured to the item of cargo and including a wireless device (e.g., RFID sensor) that is detectable by the processing circuit (102) (column 7, lines 56-66).
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667